Per Curiam:
The justice at Special Term granted the motion for a change of venue, but on a reargument changed his decision and denied the motion. In our opinion, his first decision was right. While the plaintiff states that he expects to call eighteen witnesses, nine of these'are experts who would give opinion evidence. Such a number of experts are not necessary, and it is doubtful if the court would permit that number to testify. The convenience of experts is not permitted to outweigh that of witnesses to the facts. Four of the remaining witnesses named are firms or corporations, and their places of business are given as their addresses. Of course, the copartnerships or corporations, as such, could not be witnesses- Some member of the firm or *519officer or employee who had personal knowledge would have to testify. Therefore, plaintiff only shows five material witnesses who would be convenienced by a trial in New York county.
The contract upon which the action is predicated is alleged to have been made in Montgomery county. The goods were manufactured and delivery was made there. The convenience of witnesses to a greater degree will be subserved and the ends of justice promoted by a change of the place of trial to Montgomery county.
The order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Present—'Clarke, P. J., Dowling, Smith, Page and Philbin, JJ„
Order reversed, with ten dollars costs and disbursements, and motion to change place of trial to Montgomery county granted, with ten dollars costs.